         Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 1 of 20



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
                                                      )
 3
     IN RE: ROUNDUP PRODUCTS                          )   MDL No. 2741
 4   LIABILITY LITIGATION                             )
                                                      )   Case No. 3:16-md-02741-VC
 5                                                    )
                                                      )   [PROPOSED] ORDER GRANTING
 6   This document relates to:
                                                      )   JOINT REQUEST FOR SCHEDULE
     ALL ACTIONS                                      )   FOR WAVE 5 CASES
 7
                                                      )
 8                                                    )

 9          THIS MATTER came before the Court based on the Court’s order for a schedule for Wave 5
10   cases. Having reviewed the proposed schedule and finding good cause shown, the Court GRANTS
11   the parties’ proposed schedule for Wave 5 cases as detailed below and designates the following as
12   part of Wave 5.
13
     Wave 5 Schedule:
14

15                             Event                                                Date
16   Plaintiff Fact Sheets (including all relevant                14 days from entry of this order or
     authorizations) due for any plaintiffs who have not yet      pursuant to PTO 50, whichever is earlier
17   provided them.
     Each plaintiff will provide any medical records in his/her   14 days from entry of this order
18   possession and/or his/her counsel’s possession to defense
     counsel.
19
     Deficiency letter(s) sent.                                   4 business days from receipt of PFS or
20                                                                pursuant to PTO 50, whichever is earlier
     Deadline to cure Plaintiff Fact Sheet deficiencies. The      7 days from receipt of deficiency letter
21   parties may file a consolidated letter brief regarding any or pursuant to PTO 50, whichever is
     disputes about whether a deficiency exists.                  earlier
22
     Close of fact discovery.                                     9/12/2022
23   Plaintiffs’ expert reports due.                              9/26/2022
     The parties should file a letter brief identifying any 10/3/2022
24   disputes over the applicable state law for the Wave 5 cases.
     For cases where that is undisputed, the parties should file
25   a stipulation identifying the governing state law.
26   Monsanto’s expert reports due.                               10/26/2022
     Close of expert discovery.                                   12/12/2022
27   Monsanto’s Daubert and summary judgment briefs due. 1/13/2023
     Plaintiffs’ opposition and cross-motions re:                 1/27/2023
28   Daubert and summary judgment due.

                                                     -1-
         Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 2 of 20



 1                         Event                                                Date
     Monsanto’s oppositions and replies re: Daubert and 2/3/2023
 2   summary judgment due.
 3
     Plaintiffs’ replies re: Daubert and summary judgment due. 2/17/2023
 4   Daubert hearing (if necessary).                           3/27/2023

 5
     The Wave 5 cases shall be as follows:
 6
     Cases Transferred to the MDL from Arkansas District Courts are as follows:
 7
           Plaintiff’s Name           MDL Case No.          Transferor Court
 8         Duck, Albert Ray           3:20-cv-02641          USDC Eastern
 9                                                             District AR
             Fennell, Linda            3:21-cv-00176          USDC Eastern
10                                                             District AR
11         Flowers, Faye A.            3:20-cv-00581          USDC Eastern
                                                               District AR
12           Garner, Larry             3:20-cv-06778          USDC Eastern
13                                                             District AR
             Griffin, Donna            3:19-cv-07318          USDC Eastern
14                                                             District AR
15          Lowe, Randall J.           3:20-cv-00580         USDC Western
                                                              District AR
16         Mullis, Donald K.           3:19-cv-04112          USDC Eastern
17                                                             District AR
           Pirani, Jon Peppi           3:21-cv-04148          USDC Eastern
18                                                             District AR
19        Proctor, Patricia A.         3:19-cv-04113          USDC Eastern
                                                               District AR
20        Rogers, Jr., Dwight          3:20-cv-03064          USDC Eastern
21                                                             District AR
          Shipman, Edward B.           3:21-cv-03272         USDC Western
22                                                            District AR
23
     Cases Transferred to the MDL from Delaware District Courts are as follows:
24
           Plaintiff’s Name           MDL Case No.         Transferor Court
25         Afanador, George           3:20-cv-01229       USDC District of DE
26           Baker, Tony              3:20-cv-02009       USDC District of DE
             Brokaw, Jay              3:19-cv-07395       USDC District of DE
27        Burlingame, Linda           3:20-cv-01629       USDC District of DE
28           Dew, Palmer              3:19-cv-08082       USDC District of DE
          Engelking, Kenneth          3:20-cv-00846       USDC District of DE

                                                   -2-
        Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 3 of 20



 1        Plaintiff’s Name           MDL Case No.        Transferor Court
            Helton, James            3:20-cv-00425      USDC District of DE
 2
           Humphrey, Paul            3:20-cv-00019      USDC District of DE
 3          King, Jeffrey            3:19-cv-08083      USDC District of DE
         Lawrence, Dr. James         3:20-cv-09291      USDC District of DE
 4
            Lynn, Rodney             3:20-cv-01221      USDC District of DE
 5          Miller, Marc             3:19-cv-07393      USDC District of DE
            Miller, Susan            3:19-cv-07394      USDC District of DE
 6
           Minando, Perry            3:17-cv-03227      USDC District of DE
 7        Noucas, Jr, James          3:20-cv-01222      USDC District of DE
 8        Phillips, Norman           3:20-cv-00844      USDC District of DE
           Ryder, Timothy            3:20-cv-00584      USDC District of DE
 9          Turner, Judy             3:19-cv-06392      USDC District of DE
10          Vogel, James             3:20-cv-00845      USDC District of DE

11   Cases Transferred to the MDL from Illinois District Courts are as follows:
12         Plaintiff’s Name          MDL Case No.         Transferor Court
           Alassaf, Fouzan           3:21-cv-03582         USDC Northern
13
                                                             District IL
14           Blau, Denise            3:21-cv-05103         USDC Northern
                                                             District IL
15
          Breymeyer, Henry           3:20-cv-06344          USDC Central
16                                                           District IL
            Brown, Randy             3:21-cv-02124          USDC Central
17
                                                             District IL
18      Delorme-Barton, Karen        3:18-cv-01427         USDC Northern
                                                             District IL
19
          Fleischhauer, Dieter       3:21-cv-05971         USDC Northern
20                                                           District IL
         Glavanovits, Michele        3:20-cv-01016         USDC Northern
21
                                                             District IL
22          Hayes, Patrick           3:21-cv-05398          USDC Central
                                                             District IL
23
           Kijowski, Richard         3:21-cv-04637         USDC Northern
24                                                           District IL
            Palmore, Estree          3:19-cv-07936         USDC Northern
25
                                                             District IL
26         Pawlak, Dorothy           3:21-cv-03491         USDC Southern
                                                             District IL
27
            Pawlak, Robert           3:21-cv-03491         USDC Southern
28                                                           District IL


                                                 -3-
        Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 4 of 20



 1         Plaintiff’s Name         MDL Case No.        Transferor Court
            Robinette, Bart         3:21-cv-01662        USDC Northern
 2
                                                           District IL
 3         Schiemann, Mary           3:20-cv-07888       USDC Northern
                                                           District IL
 4
            Seeley, Michael          3:19-cv-08270        USDC Central
 5                                                         District IL

 6   Cases Transferred to the MDL from Kentucky District Courts are as follows:
 7
          Plaintiff’s Name          MDL Case No.        Transferor Court
 8     Campbell, David Andrew       3:21-cv-02911        USDC Western
                                                           District KY
 9    Fitzpatrick, Kelsea Rookard    3:20-cv-01959        USDC Eastern
10                                                         District KY
          Hutchison, William         3:20-cv-02978        USDC Eastern
11                                                         District KY
12         Mattingly, Owen           3:21-cv-01658        USDC Western
                                                           District KY
13     McRay, Arthur Dewayne         3:21-cv-01213        USDC Western
14                                                         District KY
           Murdock, Kenzie           3:20-cv-01363        USDC Western
15                                                         District KY
16          Ramey, Lenvil            3:17-cv-05878        USDC Western
                                                           District KY
17          Rodgers, David           3:20-cv-06121        USDC Eastern
18                                                         District KY

19   Cases Transferred to the MDL from Louisiana District Courts are as follows:
20         Plaintiff’s Name         MDL Case No.        Transferor Court
          Adams, III, Jesse R.      3:20-cv-04746        USDC Eastern
21
                                                           District LA
22          Barnes, Donald           3:21-cv-00638        USDC Eastern
                                                           District LA
23
          Bennett, Sierra M.         3:20-cv-04832     USDC Middle District
24                                                           LA
           Blanchard, Rory           3:19-cv-06443        USDC Eastern
25
                                                           District LA
26         Bourgeois, Helen          3:19-cv-03325     USDC Middle District
                                                             LA
27
             Burass, Rose            3:21-cv-04467        USDC Eastern
28                                                         District LA


                                                -4-
       Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 5 of 20



 1       Plaintiff’s Name          MDL Case No.      Transferor Court
          Bussell, David           3:19-cv-07207      USDC Western
 2
                                                        District LA
 3         Carlton, John           3:20-cv-02975       USDC Eastern
                                                        District LA
 4
         Carter, William F.        3:20-cv-04747    USDC Middle District
 5                                                        LA
         Chaisson, Robert          3:19-cv-01143       USDC Eastern
 6
                                                        District LA
 7    Christy, Whitney Joseph      3:19-cv-03969       USDC Eastern
                                                        District LA
 8
          Clark, Jr., Grant        3:20-cv-06499       USDC Eastern
 9                                                      District LA
         Daigle, Nicole B.         3:19-cv-04011    USDC Middle District
10
                                                          LA
11   DiVittorio, Tara (on behalf   3:17-cv-05176       USDC Eastern
       of the estate of Dan J.                          District LA
12         DiVittorio, Jr.)
13       Dufrene, Richard          3:21-cv-05397       USDC Eastern
                                                        District LA
14
          Ellerbe, Dana L.         3:21-cv-01503       USDC Western
15                                                      District LA
          Frantz, Joni M.          3:19-cv-03970       USDC Eastern
16                                                      District LA
17        Fritscher, Bryan         3:21-cv-04928       USDC Eastern
                                                        District LA
18
        Gagliano, Charles J.       3:21-cv-02703       USDC Eastern
19                                                      District LA
         Green, Donald R.          3:20-cv-03302    USDC Middle District
20                                                        LA
21       Guidry, Courtney          3:19-cv-05292       USDC Western
                                                        District LA
22
      Hadden, Jr., Richard H.      3:20-cv-01551       USDC Western
23                                                      District LA
         Holland, Rhonda           3:20-cv-08521       USDC Western
24                                                      District LA
25       Huffman, Robert           3:20-cv-02061    USDC Middle District
                                                          LA
26
       Joiner, William Travis      3:20-cv-03828       USDC Western
27                                                      District LA
          Kelly, Donald J.         3:21-cv-02548    USDC Middle District
28                                                        LA

                                              -5-
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 6 of 20



 1     Plaintiff’s Name       MDL Case No.      Transferor Court
         Kelly, Kecia         3:19-cv-07208      USDC Western
 2
                                                   District LA
 3       Kelly, Sandra        3:20-cv-05961       USDC Eastern
                                                   District LA
 4
      Kendrick, Wendy W.      3:19-cv-03326    USDC Middle District
 5                                                   LA
        Kenney, Tammy         3:21-cv-05318    USDC Middle District
 6
                                                     LA
 7     Kingstad, Audrey       3:21-cv-01507       USDC Eastern
                                                   District LA
 8
      Lagarde, Jr., Charles   3:19-cv-02834       USDC Eastern
 9                                                 District LA
       Laginess, Craig M.     3:20-cv-07217       USDC Eastern
10
                                                   District LA
11      Lane, Miracle C.      3:19-cv-03901    USDC Middle District
                                                     LA
12
          Lastra, Juan        3:20-cv-03073       USDC Eastern
13                                                 District LA
         Lay, Lakeisha        3:19-cv-02582       USDC Eastern
14
                                                   District LA
15       Legrand, Paul        3:21-cv-00174       USDC Eastern
                                                   District LA
16
      Liang,, Janice Wood     3:20-cv-07395       USDC Eastern
17                                                 District LA
       Madere, Bryan J.       3:18-cv-07057       USDC Eastern
18
                                                   District LA
19    Massey, William V.      3:19-cv-06444       USDC Western
                                                   District LA
20
     McCandlish, Melvin G.    3:20-cv-02409       USDC Western
21                                                 District LA
     McNamara, Jr., Dennis    3:21-cv-00963       USDC Eastern
22
                                                   District LA
23         Mire, John         3:20-cv-04752       USDC Eastern
                                                   District LA
24
       Monteleone, John       3:21-cv-00040       USDC Eastern
25                                                 District LA
      Montgomery, Steven      3:20-cv-07397       USDC Western
26
                                                   District LA
27    Morgan, Yvonne E.       3:20-cv-02408       USDC Western
                                                   District LA
28


                                         -6-
      Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 7 of 20



 1       Plaintiff’s Name         MDL Case No.     Transferor Court
           Moss, Gloria           3:20-cv-06349     USDC Western
 2
                                                      District LA
 3      Myers, Raleigh L.         3:19-cv-05291     USDC Western
                                                     District LA
 4
           Nettles, Jerry         3:19-cv-00901     USDC Eastern
 5                                                   District LA
        Newman, Danielle          3:20-cv-08524     USDC Western
 6
                                                     District LA
 7        Patin, Yashinka         3:20-cv-00010     USDC Western
                                                     District LA
 8
       Pellerin, Sr., Gilbert     3:21-cv-04634     USDC Western
 9                                                   District LA
       Penix, Willis Lavelle      3:20-cv-07554     USDC Western
10
                                                     District LA
11         Reed, Kayla            3:19-cv-04012     USDC Western
                                                     District LA
12
         Rizzuto, Jared J.        3:19-cv-03956     USDC Eastern
13                                                   District LA
          Romano, Frank           3:21-cv-01214     USDC Eastern
14
                                                     District LA
15         Round, Clark           3:19-cv-08086     USDC Eastern
                                                     District LA
16
            Roy, Anna             3:20-cv-03371     USDC Western
17                                                   District LA
        Schembre, Joseph          3:21-cv-04465     USDC Eastern
18
                                                     District LA
19        Scott, Stacy F.         3:17-cv-05686     USDC Eastern
                                                     District LA
20
     Shaffer, Jr., Milhaldo Lee   3:20-cv-05930     USDC Eastern
21                                                   District LA
          Simms, Joseph           3:19-cv-05886     USDC Eastern
22
                                                     District LA
23   Singleton, Sr., Danny Ray    3:20-cv-02410     USDC Western
                                                     District LA
24
       Sissac, Henry Roger        3:21-cv-00043     USDC Eastern
25                                                   District LA
         Smith, Bennierita        3:17-cv-01129     USDC Eastern
26
                                                     District LA
27       Smith, Cornelius         3:20-cv-06353     USDC Eastern
                                                     District LA
28


                                             -7-
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 8 of 20



 1     Plaintiff’s Name        MDL Case No.      Transferor Court
       Smith, George D.        3:18-cv-03757      USDC Eastern
 2
                                                    District LA
 3      Smith, Sean M.         3:19-cv-07235       USDC Eastern
                                                    District LA
 4
      Sonnier, Sr., Ronald     3:20-cv-04217       USDC Western
 5                                                  District LA
     Speyrer, Wesley Louis     3:20-cv-06354       USDC Western
 6
                                                    District LA
 7       Steele, Henry         3:20-cv-07889       USDC Eastern
                                                    District LA
 8
          Tate, Lee L.         3:21-cv-01504       USDC Western
 9                                                  District LA
      Thirstrup, Robert J.     3:19-cv-03327       USDC Eastern
10
                                                    District LA
11    Toomer, Sr., Charles     3:20-cv-07884       USDC Eastern
                                                    District LA
12
       Trobona, Charles        3:19-cv-07234       USDC Eastern
13                                                  District LA
        Walker, Maxine         3:19-cv-04009       USDC Eastern
14
                                                    District LA
15       Warino, Larry         3:20-cv-07326       USDC Eastern
                                                    District LA
16
        Warino, Lawless        3:20-cv-07327       USDC Eastern
17                                                  District LA
      Washington, Renee        3:21-cv-00640       USDC Eastern
18
                                                    District LA
19     Wiggins, Mark E.        3:19-cv-06445       USDC Western
                                                    District LA
20
     William, Sr., Joseph R.   3:20-cv-02411       USDC Western
21                                                  District LA
        Williams, Marc         3:21-cv-02912       USDC Eastern
22
                                                    District LA
23      Wood, Jeanette         3:20-cv-07220       USDC Eastern
                                                    District LA
24
       Woolfolk, Martin        3:20-cv-04760    USDC Middle District
25                                                    LA
       Zakaluzny, Ihor A.      3:20-cv-03835       USDC Western
26
                                                    District LA
27        Zeno, Vera           3:21-cv-04477       USDC Eastern
                                                    District LA
28


                                          -8-
        Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 9 of 20



 1   Cases Transferred to the MDL from Maine District Courts are as follows:
 2        Plaintiff’s Name          MDL Case No.        Transferor Court
         Anderson, Raymond          3:19-cv-08034      USDC District of ME
 3
          Hoffman, Kevin            3:19-cv-08033      USDC District of ME
 4        Mank, Christine           3:19-cv-08035      USDC District of ME
            Poroz, Natala           3:19-cv-01243      USDC District of ME
 5

 6   Cases Transferred to the MDL from Missouri District Courts are as follows:

 7        Plaintiff’s Name          MDL Case No.        Transferor Court
         Aiken Jr., Eugene L.       3:20-cv-00065        USDC Eastern
 8                                                        District MO
 9     Albrecht, Michael David       3:20-cv-01636        USDC Eastern
                                                           District MO
10
              All, Sandra            3:21-cv-03418        USDC Eastern
11                                                         District MO
          Anderson, George           3:21-cv-03418        USDC Eastern
12                                                         District MO
13         Aponte, Modesto           3:21-cv-03418        USDC Eastern
                                                           District MO
14
            Arthur, Lillian          3:21-cv-03418        USDC Eastern
15                                                         District MO
            Ashwood, Jack            3:21-cv-03418        USDC Eastern
16                                                         District MO
17          Baker, Brenda            3:19-cv-05873        USDC Eastern
                                                           District MO
18
            Barnes, Leona            3:21-cv-03418        USDC Eastern
19                                                         District MO
            Batts, Stanley           3:20-cv-05939        USDC Eastern
20                                                         District MO
21           Beisner, Eric           3:20-cv-00056        USDC Eastern
                                                           District MO
22
          Benedict, Branden          3:20-cv-05938        USDC Eastern
23                                                         District MO
            Biersteker, Jon          3:21-cv-03418        USDC Eastern
24                                                         District MO
25         Bischoff, David           3:20-cv-05937        USDC Eastern
                                                           District MO
26
             Bodie, John             3:20-cv-00057        USDC Eastern
27                                                         District MO
            Bostic, Tamika           3:20-cv-05936        USDC Eastern
28                                                         District MO

                                                -9-
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 10 of 20



 1     Plaintiff’s Name     MDL Case No.        Transferor Court
       Branham, Laura       3:21-cv-03418        USDC Eastern
 2
                                                  District MO
 3      Brooks, James        3:21-cv-03418       USDC Eastern
                                                  District MO
 4
         Brown, Eric         3:18-cv-03959       USDC Eastern
 5                                                District MO
        Brown, Gerald        3:21-cv-03418       USDC Eastern
 6
                                                  District MO
 7   Brown, Gerald Wayne     3:19-cv-08376       USDC Eastern
                                                  District MO
 8
        Brown, Samuel        3:19-cv-04418       USDC Eastern
 9                                                District MO
        Brown, Wesley        3:21-cv-03418       USDC Eastern
10
                                                  District MO
11     Burbage, Melody       3:21-cv-03418       USDC Eastern
                                                  District MO
12
         Burton, Jason       3:21-cv-03418       USDC Eastern
13                                                District MO
         Button, Rush        3:21-cv-03418       USDC Eastern
14
                                                  District MO
15      Calloway, John       3:20-cv-00059       USDC Eastern
                                                  District MO
16
      Campbell, Craig T.     3:19-cv-08378       USDC Eastern
17                                                District MO
      Campbell, William      3:20-cv-00048       USDC Eastern
18
                                                  District MO
19      Carroll, Sharlyn     3:20-cv-08516       USDC Eastern
                                                  District MO
20
      Cheesman, Maryann      3:18-cv-00815       USDC Eastern
21                                                District MO
       Ciccarone, Mario      3:20-cv-04221       USDC Eastern
22
                                                  District MO
23       Clark, Cindy        3:19-cv-01781       USDC Eastern
                                                  District MO
24
          Clark, Kay         3:21-cv-03418       USDC Eastern
25                                                District MO
        Cline, William       3:21-cv-03418       USDC Eastern
26
                                                  District MO
27      Crady, Cynthia       3:21-cv-03418       USDC Eastern
                                                  District MO
28


                                       - 10 -
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 11 of 20



 1       Plaintiff’s Name         MDL Case No.       Transferor Court
           Craig, Walter          3:20-cv-06660       USDC Eastern
 2
                                                       District MO
 3        Crewz, Randall          3:21-cv-03418       USDC Eastern
                                                       District MO
 4
           Culp, David            3:20-cv-03439       USDC Eastern
 5                                                     District MO
     Czernich, Jr., John Joseph   3:20-cv-02643       USDC Eastern
 6
                                                       District MO
 7     D'Ambrosio, Marriot        3:21-cv-03418       USDC Eastern
                                                       District MO
 8
           Daniels, Jerry         3:19-cv-05870       USDC Eastern
 9                                                     District MO
       Darst, Daniel Miller       3:19-cv-04478       USDC Eastern
10
                                                       District MO
11        Davis, Marylin          3:21-cv-03418       USDC Eastern
                                                       District MO
12
          Davis, Raquel           3:21-cv-03418       USDC Eastern
13                                                     District MO
          Deem, J Klaren          3:20-cv-01235       USDC Eastern
14
                                                       District MO
15      Dierkes, Timothy J.       3:20-cv-00624       USDC Eastern
                                                       District MO
16
        Dobberpuhl, Rickie        3:21-cv-03754       USDC Eastern
17                                                     District MO
           Dotson, Judy           3:20-cv-02414       USDC Eastern
18
                                                       District MO
19        Draper, Sandra          3:21-cv-03418       USDC Eastern
                                                       District MO
20
       Duncan, Georgia Ann        3:20-cv-00623       USDC Eastern
21                                                     District MO
       Eichenberger, Valerie      3:20-cv-04207       USDC Eastern
22
                                                       District MO
23           Estes, Jill          3:21-cv-03418       USDC Eastern
                                                       District MO
24
         Feldman, Myron           3:20-cv-05934       USDC Eastern
25                                                     District MO
          Ferkel, Randy           3:19-cv-04476       USDC Eastern
26
                                                       District MO
27        Finnell, Patrick        3:20-cv-02419       USDC Eastern
                                                       District MO
28


                                            - 11 -
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 12 of 20



 1     Plaintiff’s Name      MDL Case No.       Transferor Court
           Flatt, Jim        3:21-cv-03418       USDC Eastern
 2
                                                  District MO
 3       Ford, Nancy         3:21-cv-03418       USDC Eastern
                                                  District MO
 4
        Frederick, John      3:21-cv-03418       USDC Eastern
 5                                                District MO
        Frerman, Terry       3:21-cv-03418       USDC Eastern
 6
                                                  District MO
 7      Garrity, James       3:21-cv-03418       USDC Eastern
                                                  District MO
 8
          Geich, Nick        3:19-cv-05350       USDC Eastern
 9                                                District MO
        Gilbert, Andrew      3:21-cv-03418       USDC Eastern
10
                                                  District MO
11        Glaze, Glyn        3:20-cv-00064       USDC Eastern
                                                  District MO
12
      Gomez, Apolinar T.     3:20-cv-06784       USDC Eastern
13                                                District MO
         Gomez, Paula        3:21-cv-03418       USDC Eastern
14
                                                  District MO
15     Gonterman, Joella     3:21-cv-03418       USDC Eastern
                                                  District MO
16
      Goodman, Jasmine       3:20-cv-03726       USDC Eastern
17                                                District MO
     Gorman, John George     3:20-cv-01670       USDC Eastern
18
                                                  District MO
19       Green, Sally        3:21-cv-03418       USDC Eastern
                                                  District MO
20
      Guzman, Florentina     3:19-cv-04479       USDC Eastern
21                                                District MO
      Haggerty, Patrick S.   3:19-cv-05594       USDC Eastern
22
                                                  District MO
23       Hagood, Eric        3:20-cv-00035       USDC Eastern
                                                  District MO
24
        Hebert, Marta J.     3:21-cv-04636       USDC Eastern
25                                                District MO
       Hernandez, Edwin      3:19-cv-05872       USDC Eastern
26
                                                  District MO
27       Hill, Michael       3:20-cv-04516       USDC Eastern
                                                  District MO
28


                                       - 12 -
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 13 of 20



 1     Plaintiff’s Name     MDL Case No.        Transferor Court
         Hogue, Mark        3:21-cv-03418        USDC Eastern
 2
                                                  District MO
 3       Hohl, Sherry        3:21-cv-03418       USDC Eastern
                                                  District MO
 4
        Hoover, Joseph       3:21-cv-03418       USDC Eastern
 5                                                District MO
        Howe, Thomas         3:20-cv-00036       USDC Eastern
 6
                                                  District MO
 7     Huber, Jeffrey D.     3:21-cv-01331       USDC Eastern
                                                  District MO
 8
         Hull, Jimmy         3:21-cv-03418       USDC Eastern
 9                                                District MO
       Humphrey, Kevin       3:20-cv-04647       USDC Eastern
10
                                                  District MO
11        Hunt, Mary         3:21-cv-03418       USDC Eastern
                                                  District MO
12
       Hunter, Marjorie      3:21-cv-03418       USDC Eastern
13                                                District MO
     Hutchinson, Duane W.    3:21-cv-04638       USDC Eastern
14
                                                  District MO
15     Hutchison, Leslie     3:20-cv-03444       USDC Eastern
                                                  District MO
16
        Inman, Dorothy       3:21-cv-03418       USDC Eastern
17                                                District MO
       Jackson, Elouise      3:20-cv-08522       USDC Eastern
18
                                                  District MO
19       Jacobs, Jody        3:21-cv-03418       USDC Eastern
                                                  District MO
20
        James, Kenneth       3:21-cv-03418       USDC Eastern
21                                                District MO
      Jernigan, Constance    3:21-cv-03418       USDC Eastern
22
                                                  District MO
23     Jessop, George M.     3:20-cv-00042       USDC Eastern
                                                  District MO
24
         Jilk, Kenneth       3:19-cv-06429       USDC Eastern
25                                                District MO
       Johnson, Barbara      3:21-cv-03755       USDC Eastern
26
                                                  District MO
27      Johnson, Bryan       3:20-cv-00038       USDC Eastern
                                                  District MO
28


                                       - 13 -
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 14 of 20



 1      Plaintiff’s Name        MDL Case No.       Transferor Court
        Johnson, Gregory        3:21-cv-03418       USDC Eastern
 2
                                                     District MO
 3   Johnson, Michael Henry     3:20-cv-01234       USDC Eastern
                                                     District MO
 4
         Jones, Andrea          3:20-cv-05933       USDC Eastern
 5                                                   District MO
           Jones, Ruth          3:21-cv-03418       USDC Eastern
 6
                                                     District MO
 7        Katte, Sandra         3:20-cv-00039       USDC Eastern
                                                     District MO
 8
        Keeney, Pamela          3:20-cv-00433       USDC Eastern
 9                                                   District MO
     Kelly, Michael Joseph      3:21-cv-02910       USDC Eastern
10
                                                     District MO
11       King, Anthony          3:21-cv-03418       USDC Eastern
                                                     District MO
12
         Kleinberg, Jeff        3:20-cv-00040       USDC Eastern
13                                                   District MO
        Koster, Rebecca         3:20-cv-01634       USDC Eastern
14
                                                     District MO
15     Krauschar, Marvin        3:20-cv-05932       USDC Eastern
                                                     District MO
16
        Lahaye, Jr., John       3:21-cv-03418       USDC Eastern
17                                                   District MO
          Laski, Cheryl         3:20-cv-06668       USDC Eastern
18
                                                     District MO
19   Legros, Sr., James Scott   3:20-cv-01637       USDC Eastern
                                                     District MO
20
        Liggins, Reginald       3:17-cv-02142       USDC Eastern
21                                                   District MO
          Lindl, Jospeh         3:20-cv-05931       USDC Eastern
22
                                                     District MO
23       Long, Matthew          3:21-cv-03418       USDC Eastern
                                                     District MO
24
      Luetcke, Christopher      3:17-cv-02142       USDC Eastern
25                                                   District MO
          Lynn, Bonnie          3:21-cv-03418       USDC Eastern
26
                                                     District MO
27        Lyons, Aaron          3:21-cv-03418       USDC Eastern
                                                     District MO
28


                                          - 14 -
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 15 of 20



 1      Plaintiff’s Name      MDL Case No.       Transferor Court
         Martin, Patrick      3:17-cv-02142       USDC Eastern
 2
                                                   District MO
 3       Masella, Jonni       3:21-cv-03418       USDC Eastern
                                                   District MO
 4
      McCaughtry, Peggy J.    3:19-cv-08377       USDC Eastern
 5                                                 District MO
     McCulloch, James Lewis   3:20-cv-01672       USDC Eastern
 6
                                                   District MO
 7      McEwan, Sandra        3:21-cv-03418       USDC Eastern
                                                   District MO
 8
        McGill, Kenneth       3:21-cv-03418       USDC Eastern
 9                                                 District MO
        McRorie, Bertha       3:18-cv-01110       USDC Eastern
10
                                                   District MO
11       Mehrens, Allan       3:18-cv-01151       USDC Eastern
                                                   District MO
12
        Mikels, Sr., James    3:19-cv-04409       USDC Eastern
13                                                 District MO
          Miller, Eileen      3:20-cv-08523       USDC Eastern
14
                                                   District MO
15        Mills, Ronald       3:20-cv-04219       USDC Eastern
                                                   District MO
16
        Miriani, Tammy        3:20-cv-04523       USDC Eastern
17                                                 District MO
         Moberg, Robert       3:21-cv-03418       USDC Eastern
18
                                                   District MO
19    Moers, Margaret Ann     3:20-cv-01671       USDC Eastern
                                                   District MO
20
       Monginis, Eleanore     3:21-cv-03418       USDC Eastern
21                                                 District MO
          Moore, Glen         3:20-cv-00041       USDC Eastern
22
                                                   District MO
23       Moore, Thomas        3:21-cv-03418       USDC Eastern
                                                   District MO
24
      Morgenweck, Dennis      3:21-cv-03753       USDC Eastern
25                                                 District MO
         Moss, Douglas        3:17-cv-02142       USDC Eastern
26
                                                   District MO
27      Murphy, Dennis        3:19-cv-07120       USDC Eastern
                                                   District MO
28


                                        - 15 -
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 16 of 20



 1     Plaintiff’s Name     MDL Case No.        Transferor Court
      Muzechuk, Michael     3:21-cv-03418        USDC Eastern
 2
                                                  District MO
 3        Neff, Jerry        3:19-cv-05294       USDC Eastern
                                                  District MO
 4
       Norgren, Suzanne      3:17-cv-02142       USDC Eastern
 5                                                District MO
        Norman, Mollie       3:21-cv-03418       USDC Eastern
 6
                                                  District MO
 7       Novak, Niles        3:21-cv-03418       USDC Eastern
                                                  District MO
 8
        Odum, Brenda         3:21-cv-03418       USDC Eastern
 9                                                District MO
         Oliver, Leigh       3:21-cv-03418       USDC Eastern
10
                                                  District MO
11       Omo, Jr., RB        3:20-cv-00054       USDC Eastern
                                                  District MO
12
         Paulson, Paul       3:21-cv-03418       USDC Eastern
13                                                District MO
        Pearson, Norma       3:21-cv-03418       USDC Eastern
14
                                                  District MO
15    Perkowski, Edward      3:21-cv-03418       USDC Eastern
                                                  District MO
16
        Pinkard, Marty       3:17-cv-02142       USDC Eastern
17                                                District MO
         Poling, Karen       3:21-cv-03418       USDC Eastern
18
                                                  District MO
19      Potter, Robert       3:21-cv-03418       USDC Eastern
                                                  District MO
20
        Powers, Albert       3:21-cv-03418       USDC Eastern
21                                                District MO
        Powers, Alberta      3:21-cv-03418       USDC Eastern
22
                                                  District MO
23    Quintana, Fernando     3:21-cv-03418       USDC Eastern
                                                  District MO
24
         Rainer, John        3:21-cv-03418       USDC Eastern
25                                                District MO
       Ramuno, John V.       3:20-cv-03732       USDC Eastern
26
                                                  District MO
27        Ray, James         3:20-cv-04220       USDC Eastern
                                                  District MO
28


                                       - 16 -
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 17 of 20



 1     Plaintiff’s Name     MDL Case No.        Transferor Court
       Reed, Martha L.      3:19-cv-08379        USDC Eastern
 2
                                                  District MO
 3    Reed, Martin Denny     3:19-cv-08088       USDC Eastern
                                                  District MO
 4
      Robinson, Shalisha     3:17-cv-02142       USDC Eastern
 5                                                District MO
        Rogers, Cecelia      3:21-cv-03418       USDC Eastern
 6
                                                  District MO
 7      Roling, Jennifer     3:21-cv-03418       USDC Eastern
                                                  District MO
 8
          Ross, Tony         3:21-cv-03418       USDC Eastern
 9                                                District MO
         Rush, Lois P.       3:20-cv-01232       USDC Eastern
10
                                                  District MO
11      Sayles, Reginald     3:20-cv-02417       USDC Eastern
                                                  District MO
12
       Scheideman, Kelly     3:20-cv-01674       USDC Eastern
13                                                District MO
       Schoonover, John      3:17-cv-02142       USDC Eastern
14
                                                  District MO
15       Shiley, Diane       3:21-cv-03418       USDC Eastern
                                                  District MO
16
        Sivley, Richard      3:21-cv-03418       USDC Eastern
17                                                District MO
       Smith, Cecil Gene     3:21-cv-05312       USDC Eastern
18
                                                  District MO
19       Smith, Craig        3:21-cv-03418       USDC Eastern
                                                  District MO
20
         Smith, Diane        3:20-cv-04222       USDC Eastern
21                                                District MO
         Smith, Donald       3:17-cv-02142       USDC Eastern
22
                                                  District MO
23      Smith, Frederick     3:17-cv-02142       USDC Eastern
                                                  District MO
24
         Smith, Marle        3:21-cv-03418       USDC Eastern
25                                                District MO
         Smith, Robin        3:21-cv-03418       USDC Eastern
26
                                                  District MO
27        Snell, Glen        3:19-cv-04489       USDC Eastern
                                                  District MO
28


                                       - 17 -
     Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 18 of 20



 1      Plaintiff’s Name      MDL Case No.       Transferor Court
        Sorensen, Carol       3:17-cv-02142       USDC Eastern
 2
                                                   District MO
 3       Stanger, Darryl      3:21-cv-03418       USDC Eastern
                                                   District MO
 4
         Sterling, Grant      3:19-cv-06428       USDC Eastern
 5                                                 District MO
          Stewart, J.P.       3:20-cv-02415       USDC Eastern
 6
                                                   District MO
 7        Stine, James        3:21-cv-03418       USDC Eastern
                                                   District MO
 8
        Sutliff, Timothy      3:19-cv-02832       USDC Eastern
 9                                                 District MO
        Swan, Daryl Nels      3:21-cv-00639       USDC Eastern
10
                                                   District MO
11       Taylor, Frank        3:21-cv-03418       USDC Eastern
                                                   District MO
12
      Thelen, Curtiss John    3:20-cv-01635       USDC Eastern
13                                                 District MO
     Thomas, Jr., Robert L.   3:20-cv-01233       USDC Eastern
14
                                                   District MO
15   Tiddark, Timothy John    3:20-cv-03060       USDC Eastern
                                                   District MO
16
         Tierney, Lynn        3:21-cv-03418       USDC Eastern
17                                                 District MO
         Tignor, Robert       3:19-cv-02832       USDC Eastern
18
                                                   District MO
19   Troxel, Brandi Hodgson   3:21-cv-01215       USDC Eastern
                                                   District MO
20
           Vail, Elvis        3:21-cv-03418       USDC Eastern
21                                                 District MO
       Vanbuhler, Robert      3:21-cv-03418       USDC Eastern
22
                                                   District MO
23       Wade, Chris S.       3:20-cv-08178       USDC Eastern
                                                   District MO
24
          Watson, Jack        3:17-cv-02142       USDC Eastern
25                                                 District MO
        Whitaker, Derrek      3:21-cv-03418       USDC Eastern
26
                                                   District MO
27      White, William        3:21-cv-03418       USDC Eastern
                                                   District MO
28


                                        - 18 -
        Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 19 of 20



 1         Plaintiff’s Name         MDL Case No.        Transferor Court
           Whitford, Martha         3:17-cv-02142        USDC Eastern
 2
                                                          District MO
 3         Whtley, Marques          3:21-cv-03418        USDC Eastern
                                                          District MO
 4
             Willhite, Lisa         3:21-cv-03418        USDC Eastern
 5                                                        District MO
            Williams, Larry         3:20-cv-02416        USDC Eastern
 6
                                                          District MO
 7        Woltmann, Edward          3:21-cv-03418        USDC Eastern
                                                          District MO
 8
             Wood, Zena             3:20-cv-01638        USDC Eastern
 9                                                        District MO
            Wynne, Ronnie           3:19-cv-02832        USDC Eastern
10
                                                          District MO
11       Yenzer, Douglas W.         3:21-cv-04639        USDC Eastern
                                                          District MO
12
            Yobert, Wanda           3:21-cv-03418        USDC Eastern
13                                                        District MO
             Zoeller, Rose          3:20-cv-04522        USDC Eastern
14
                                                          District MO
15
     Cases Transferred to the MDL from Puerto Rico Courts are as follows:
16
          Plaintiff’s Name          MDL Case No.        Transferor Court
17     Acevedo, Gabriel Ocacio      3:20-cv-08552       USDC District of
18                                                         Puerto Rico
           Alvelo, Alma M.          3:20-cv-08552       USDC District of
19                                                        Puerto Rico
20          Berrios, Ramón          3:20-cv-08552       USDC District of
                                                          Puerto Rico
21       Colón, Luis Antonio        3:20-cv-08552       USDC District of
22                                                        Puerto Rico
          del Río , Ana Lydia       3:20-cv-08552       USDC District of
23             Acevedo                                    Puerto Rico
24       Garced, Cecilio Reyes      3:20-cv-08552       USDC District of
                                                          Puerto Rico
25     González, Carlos M. Plaza    3:20-cv-08552       USDC District of
26                                                        Puerto Rico
       González, Miguel Estrada     3:20-cv-08552       USDC District of
27                                                        Puerto Rico
28


                                               - 19 -
        Case 3:16-md-02741-VC Document 13715 Filed 09/15/21 Page 20 of 20



 1        Plaintiff’s Name          MDL Case No.         Transferor Court
       González, Ramón Antonio      3:20-cv-08552        USDC District of
 2
               Galarza                                      Puerto Rico
 3     Hernández, Misael Batista      3:20-cv-08552      USDC District of
                                                           Puerto Rico
 4
        Jimenez, Jorge Caballero      3:20-cv-08552      USDC District of
 5                                                         Puerto Rico
       Melendez, Neivida Torres       3:20-cv-08552      USDC District of
 6
                                                           Puerto Rico
 7     Olivera, José Juan Medina      3:20-cv-08552      USDC District of
                                                           Puerto Rico
 8
          Pagán, Juan Rivera          3:20-cv-08552      USDC District of
 9                                                         Puerto Rico
         Pomales, Efraín Ortiz        3:20-cv-08552      USDC District of
10
                                                           Puerto Rico
11         Ríos, Martín Vélez         3:20-cv-08552      USDC District of
                                                           Puerto Rico
12
      Sánchez, Luz M. Rodríguez       3:20-cv-08552      USDC District of
13                                                         Puerto Rico
            Santiago, Eroina          3:20-cv-08552      USDC District of
14
                                                           Puerto Rico
15           Shulze, Rafael           3:20-cv-08552      USDC District of
                                                           Puerto Rico
16
         Yordán, José Jimenez         3:20-cv-08552      USDC District of
17                                                         Puerto Rico

18   Cases Transferred to the MDL from Virginia District Courts are as follows:
19
           Plaintiff’s Name         MDL Case No.         Transferor Court
20         Coffman, Kevin           3:21-cv-02505         USDC Eastern
                                                            District VA
21         Gonzalez, Martin           3:19-cv-03300        USDC Eastern
22                                                          District VA

23
     as follows:
24

25   Date: __________________, 2021           _____________________________________
                                              HONORABLE VINCE CHHABRIA
26                                            UNITED STATES DISTRICT COURT
27

28


                                                - 20 -
